Case 2:18-cr-20324-SFC-APP ECF No. 53 filed 09/14/20                  PageID.318      Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

United States of America,

       Plaintiff/Respondent,

v.                                           Case No. 18-20324

Joshua Everette Kordish,                     Sean F. Cox
                                             United States District Court Judge
      Defendant/Petitioner.
________________________________/

                       ORDER DENYING PETITIONER’S
            MOTION FOR COUNSEL AND MOTION TO WAIVE PRESENCE

       Acting pro se, Defendant/Petitioner Joshua Everette Kordish (“Kordish”) filed a Motion

Under 28 U.S.C. § 2255 To Vacate, Set Aside, Or Correct Sentence. (ECF No. 39).

       Kordish has also filed a motion asking to this Court to appoint counsel for him, to assist

him in this matter. (ECF No. 46).

       There is no constitutional right to the appointment of counsel in civil cases and the Court

has broad discretion in determining whether counsel should be appointed. Childs v. Pellegrin,

822 F.2d 1382, 1384 (6th Cir. 1987). A habeas petitioner may obtain representation at any stage

of the case “[w]henver the United States magistrate or the court determines that the interests of

justice so require.” 18 U.S.C. § 3006A(a)(2).

       In the instant case, after careful examination of the facts and claims presented, the Court

determines that the interests of justice do not require appointment of counsel at this time. As

such, it is ORDERED that Kordish’s motion for appoint of counsel is denied. If the Court later

determines that a hearing is warranted, the Court will sua sponte reconsider appointment of

counsel at that time.
Case 2:18-cr-20324-SFC-APP ECF No. 53 filed 09/14/20                 PageID.319      Page 2 of 2




       Kordish has also filed a “Motion by Petitioner to Waive the Ability to be Present During

the Determination of Motion 28 U.S.C. § 2555.” (ECF No. 45). The Court DENIES this

motion. While the pending motion may be capable of resolution by the Court without a hearing,

if the Court determines that a hearing is required, Defendant may need to be present for that

hearing.

       IT IS SO ORDERED.
                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: September 14, 2020
